919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.METROPOLITAN PROPERTY AND LIABILITY INSURANCE COMPANY, aDelaware insurance corporation, Plaintiff-Appellant,v.LABORERS' METROPOLITAN DETROIT HEALTH CARE FUND, HarrisCleveland, Defendants-Appellees.
No. 90-1263.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and EDGAR, District Judge*.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the district court be, and it hereby is, AFFIRMED based upon a Supreme Court case directly on point.



*
 The Honorable R. Allan Edgar, U.S. District Court for the Eastern District of Tennessee, sitting by designation